t c memo united_states tax_court h w johnson inc petitioner v commissioner of internal revenue respondent docket no filed date gregory a robinson for petitioner john w duncan for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioner’s federal_income_tax for the taxable years ended date and years at issue of dollar_figure and dollar_figure respectively the issues for decision are whether unless otherwise indicated references to a year are to the fiscal_year ending in that calendar_year the amounts paid to bruce a johnson and donald j johnson during the years at issue constituted reasonable_compensation deductible under sec_162 and whether petitioner is entitled to deduct a dollar_figure payment to dbj enterprises llc an entity controlled by bruce and donald as an ordinary and necessary business_expense under sec_162 for findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the accompanying exhibits petitioner maintained its principal office in arizona at the time the petition was filed i petitioner’s inception management and organization during the years at issue petitioner operated a concrete contracting business at that time petitioner was one of the largest curb gutter and sidewalk contractors in the state of arizona with over employees and contract revenues of dollar_figure and dollar_figure in and respectively petitioner was incorporated in by h w johnson and margaret johnson h w and margaret had operated a predecessor sole_proprietorship out all section references are to the internal_revenue_code_of_1986 as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar of their home since h w handled petitioner’s operations and margaret handled financial and administrative matters two of h w and margaret’s sons bruce and donald began working part time for petitioner as teenagers in the 1970s and then full time when they completed their education in and respectively bruce and donald gradually assumed increasing responsibilities and took over petitioner’s daily operations in h w and margaret made gifts of shares of petitioner’s stock to bruce and donald and by when h w retired from petitioner bruce and donald had each acquired of the shares with margaret retaining the remaining upon h w ’s retirement the brothers became co-vice presidents and members of petitioner’s board_of directors along with margaret ii petitioner’s growth and financial condition under bruce and donald’s management petitioner’s contract revenues grew rapidly after bruce and donald assumed control of petitioner’s daily operations in in that year petitioner had contract revenues of approximately dollar_figure million contract revenues increased to over dollar_figure million and dollar_figure million in and respectively petitioner’s contract revenues remained steady at about dollar_figure million between and and climbed steadily every year thereafter including the years at issue when revenues increased dramatically between and petitioner was profitable and experienced significant revenue and asset growth during and with gross_profit margins before payment of officer bonuses of and respectively petitioner’s assets liabilities equity revenue net_income before taxes and net_income after taxes during through were as follows assets liabilities equity contract revenue net_income before taxes net_income after taxes dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during the years at issue bruce and donald personally guaranteed loans whose proceeds petitioner used to purchase materials_and_supplies iii petitioner’s operations and industry reputation in and during the years at issue margaret served as petitioner’s president and chairman of the board she handled the company’s payroll and finances accounts_receivable and delinquent account collections employee hiring and terminations and various other administrative functions working around hours a week bruce and donald together managed all operational aspects of petitioner’s business operations were split into two geographical divisions eastern and western with each brother managing a division’s operations including contract bidding and negotiation project scheduling and management equipment purchase and modification personnel management and customer relations bruce and donald each supervised over employees in their respective divisions including superintendents and foremen and worked to hours a day five to six days a week they were at the jobsites daily and regularly operated equipment while there the brothers were readily available if problems at a jobsite arose and were known in the local industry for their responsive and hands-on management style approximately of petitioner’s business during the years at issue was for residential subdivision construction the concrete work bruce and donald supervised required considerable technical skill and coordination as fresh concrete is highly perishable concrete sets --and becomes unusable--either minutes after it is mixed and loaded onto a truck or if it reache sec_90 degrees keeping the concrete from reaching degrees in phoenix’s typical 100-degree- plus temperatures was a particular challenge in petitioner’s operations the concrete for sidewalks and curbs had to be poured precisely to prevent surface areas where water could collect if water stood more than half an inch deep at any point on a finished curb or sidewalk the area had to be ripped out and repoured or ground down to correct the flaw additionally petitioner had to meet the varying specifications of different contractors engineers cities towns and counties on any given job petitioner’s equipment was often modified or specially fabricated to meet the requirements of a given job most such work was done in-house-- thereby reducing costs and improving efficiency--with bruce or donald often supplying the idea for a design that was then refined and implemented by petitioner’s fabrication foreman petitioner had an excellent reputation with developers inspectors and other contractors and was known for its timely performance and quality product as a result petitioner was routinely awarded contracts even where it was not the lowest bidder and the company needed little marketing beyond its reputation in the industry iv cement shortage and formation of arizona materials a reliable supply of concrete was critical to petitioner’s business petitioner however did not produce its own concrete relying instead on local suppliers starting in late and throughout the years at issue there were shortages of concrete in petitioner’s market due to a housing boom in arizona in addition large multinational and national firms were acquiring suppliers of concrete in arizona disrupting petitioner’s theretofore locally based network faced with the possibility of disruptions in petitioner’s supply of concrete bruce and donald suggested to margaret that petitioner invest in a concrete supplier so as to have a reliable supply margaret holding a controlling share in petitioner refused to involve the company in such a venture because she judged it too risky on date bruce and donald acting through d b j enterprises llc dbj partnered with other investors including a former executive of a local concrete supplier that had been acquired by a large multinational firm to form arizona materials llc arizona materials to conduct a concrete supply business dbj owned a interest in arizona materials bruce and donald bruce and donald had formed dbj on date to hold investments during the years at issue bruce and donald each owned of dbj through family trusts through dbj invested substantial sums in and guaranteed the indebtedness of arizona materials there were also occasional market shortages of cement--an essential ingredient of concrete--during the years at issue but arizona materials was able to obtain access to cement over that period because of the relationships its other investors had with cement suppliers though sometimes unable to procure concrete from its other suppliers petitioner obtained a substantial amount of concrete from arizona materials during and was able to procure concrete even when other contractors could not and were therefore forced to temporarily suspend operations petitioner received bulk discounts for large concrete purchases from arizona materials obtaining concrete at a price lower than it paid other suppliers dbj exercised its influence as majority shareholder of arizona materials to ensure that petitioner received a steady supply of concrete as at that time arizona materials had other customers willing to pay a higher price for the concrete at the end of petitioner paid dbj dollar_figure petitioner’s board meeting minutes state that the payment was for a guaranteed supply of concrete at market prices for the year ended date dbj enterprises l l c has negotiated with arizona materials l l c on behalf of h w johnson inc to provide a continuous supply of concrete petitioner and dbj had no written_agreement regarding the dollar_figure payment v petitioner’s officer compensation and dividend plans during the years at issue petitioner’s board held annual meetings in may to determine officer compensation director’s fees and dividends petitioner compensated bruce and donald as follows officer bruce donald total dollar_figure dollar_figure big_number big_number big_number big_number under petitioner’s officer bonus formula adopted by petitioner’s board in and amended in total potential bonuses were calculated in proportion to the company’s annual contract revenue and added to a bonus pool the bonus pool was calculated under the bonus formula as follows of contract revenue up to dollar_figure million of contract revenue between dollar_figure million and dollar_figure million and of contract revenue in excess of dollar_figure million the bonus pool was calculated under the amended bonus formula as follows of contract revenue up to dollar_figure million of contract revenue between dollar_figure million and dollar_figure these amounts include officer salaries bonuses and director’s fees million and of contract revenue between dollar_figure million and dollar_figure million at yearend and upon the advice of petitioner’s accountant the board_of directors issued bonuses out of the bonus pool based on officer performance and petitioner’s ability to pay any unpaid amounts remained in the bonus pool for later payment pending board approval petitioner’s board awarded bonuses between and as follows year contract revenue bonus pool bonuses awarded1 dollar_figure accumulated n a current dollar_figure m dollar_figure b big_number d big_number total big_number big_number big_number accumulated big_number current big_number accumulated big_number current big_number big_number accumulated big_number current big_number big_number accumulated big_number current big_number big_number accumulated big_number current big_number big_number accumulated big_number current big_number -0- m big_number b big_number d big_number total big_number m big_number b big_number d big_number total big_number m big_number b big_number d big_number total big_number amount overpaid or underpaid from current bonus pool dollar_figure big_number big_number big_number big_number big_number big_number - - big_number accumulated big_number current big_number big_number accumulated big_number current big_number big_number accumulated big_number current big_number big_number accumulated big_number current big_number big_number accumulated big_number current big_number big_number accumulated big_number current big_number m big_number b big_number d big_number total big_number m big_number b big_number d big_number total big_number m big_number b big_number d big_number total big_number m big_number b big_number d big_number total big_number m big_number b big_number d big_number total big_number m big_number b big_number d big_number total big_number big_number big_number big_number big_number big_number big_number m margaret b bruce d donald during the years at issue petitioner also had a dividend plan adopted in and amended in that plan called for dividend payments when the company’s retained earnings exceeded dollar_figure million the board determined the amount of the dividend on the basis of petitioner’s financial position profitability and capitalization following the advice of petitioner’s accountant petitioner paid modest annual dividends to its shareholders between and for most of those years the dividend amount was dollar_figure in and the amount rose to dollar_figure and in it was dollar_figure vi petitioner’s and returns and the deficiency determinations on its timely filed forms u s_corporation income_tax return for and petitioner claimed deductions for the salaries bonuses and director’s fees it paid to margaret bruce and donald petitioner also claimed a deduction for for the dollar_figure it paid to dbj reporting the payment as an administration fees expense respondent issued a notice_of_deficiency to petitioner determining that dollar_figure and dollar_figure of the amounts petitioner deducted for and respectively as officer compensation exceeded reasonable_compensation and disallowing in its entirety the dollar_figure deduction petitioner claimed for as administration fees petitioner timely petitioned this court for redetermination of the deficiencies i reasonable_compensation opinion petitioner contends that the dollar_figure and dollar_figure it paid to bruce and donald and deducted as compensation_for and respectively constitute reasonable_compensation under sec_162 respondent disagrees the notice_of_deficiency disallowed dollar_figure and dollar_figure of the claimed deductions for and respectively as exceeding reasonable_compensation treating the reasonable amounts as limited to dollar_figure and dollar_figure respectively for each year respondent now concedes that deductions of dollar_figure and dollar_figure for compensation are reasonable leaving dollar_figure and dollar_figure in dispute for and respectively sec_162 permits a taxpayer to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as an ordinary and necessary business_expense a taxpayer is entitled to a deduction for compensation payments if the payments are reasonable in amount and in fact paid purely for services sec_1_162-7 income_tax regs though framed as a two- pronged test courts considering the deductibility of compensation under sec_162 generally focus on whether the amount of purported compensation is reasonable 716_f2d_1241 9th cir rev’g tcmemo_1980_282 petitioner has the burden of proving that the the notice_of_deficiency also initially disallowed dollar_figure of director’s fees petitioner paid to margaret and deducted for respondent has not addressed margaret’s fees on brief presumably because his own expert concluded that margaret was undercompensated in and we therefore deem respondent to have conceded this issue amounts paid to bruce and donald in and were reasonable see - - rule a the court_of_appeals for the ninth circuit to which an appeal in this case would normally lie applies five factors to determine the reasonableness of compensation with no factor being determinative the employee’s role in the at the outset of trial petitioner contended that the notice_of_deficiency had lost its presumptive correctness in view of the fact that respondent had abandoned the position in the notice that reasonable_compensation for bruce and donald was limited to dollar_figure and dollar_figure for and respectively and had instead taken the position--in line with his expert’s report--that reasonable_compensation for them was a much higher figure for each year namely dollar_figure and dollar_figure for and respectively petitioner was presumably relying on a line of cases from the court_of_appeals for the ninth circuit where an appeal in this case would normally lie holding that the commissioner’s adoption of a litigation position that substantially deviates from the position in the notice_of_deficiency results in a forfeiture of any presumption of correctness in the notice and places the burden_of_proof on the commissioner see 250_f3d_696 9th cir aff’g in part vacating in part and remanding tcmemo_1997_461 249_f3d_1191 9th cir rev’g and remanding 112_tc_130 243_f3d_1145 9th cir rev’g and remanding estate of kaufman v commissioner tcmemo_1999_119 on brief however petitioner does not address such an argument or cite any of the foregoing cases instead petitioner states that it has met its burden_of_proof in establishing that the compensation paid to don and bruce johnson for and was reasonable we consequently deem petitioner to have abandoned any argument that the burden_of_proof rests with respondent in any event we reach our decision on the basis that the preponderance_of_the_evidence establishes that the disputed amounts that petitioner deducted for the years at issue constituted reasonable_compensation and therefore find it unnecessary to consider further any impact of the aforementioned cases company a comparison of compensation paid_by similar companies for similar services the character and condition of the company potential conflicts of interest and the internal consistency of compensation arrangements elliotts v commissioner f 2d pincite7 in analyzing the fourth factor the court_of_appeals emphasizes evaluating the reasonableness of compensation payments from the perspective of a hypothetical independent investor focusing on whether the investor would receive a reasonable return on equity after payment of the compensation id pincite see also 376_f3d_1015 9th cir aff’g tcmemo_2001_119 both parties introduced expert witness reports and testimony to support the parties’ positions expert witness testimony is appropriate to help the court understand an area requiring specialized training knowledge or judgment see fed r evid 93_tc_529 nonetheless the court is not bound by an expert’s opinion and we may either accept or reject expert testimony in the exercise of sound judgment 304_us_282 86_tc_547 furthermore the court may be selective in determining what portions of an expert’s opinion if any to accept parker v commissioner t c pincite on brief respondent effectively concedes four of the five elliotts factors that tend to support or are at least neutral with respect to the reasonableness of the compensation petitioner paid as to the employees’ roles and the condition of the company respondent concedes the significant roles bruce and donald played in petitioner’s substantial success during the years at issue similarly respondent concedes that the level of petitioner’s success was so great that comparisons to the compensation paid_by similar companies were difficult to make and that the bonuses paid to bruce and donald--while unreasonable_compensation in respondent’s view--were nonetheless the result of a consistently applied bonus formula notwithstanding the foregoing respondent argues that this case hinges on the fourth elliotts factor namely whether a hypothetical independent investor would receive an adequate return on equity after accounting for bruce’s and donald’s compensation nevertheless we consider each of the elliotts factors inasmuch as the court_of_appeals for the ninth circuit has indicated that no one factor is dispositive see metro leasing dev corp v commissioner f 3d pincite 221_f3d_1091 9th cir aff’g tcmemo_1998_343 elliotts inc v commissioner f 2d pincite a role in the company this factor focuses on the employee’s importance to the success of the business elliotts inc v commissioner f 2d pincite pertinent considerations include the employee’s position duties performed and hours worked id as our findings demonstrate and respondent concedes bruce and donald were integral to petitioner’s success during the years at issue they were responsible for contract billing onsite management and personnel supervision and equipment modifications to meet specific project requirements they were known to local developers as having a hands-on management style that consistently produced a quality product on schedule furthermore under bruce and donald’s management petitioner’s annual contract revenues increased dramatically from approximately dollar_figure million in to over dollar_figure million in while some of this growth was undoubtedly due to the housing boom in arizona at that time petitioner’s reputation for quality and timely performance under bruce and donald’s management allowed it to secure contracts even when it was not the lowest bidder bruce and donald also personally guaranteed indebtedness that petitioner incurred to purchase materials_and_supplies adding to their role in ensuring its successful operations see leonard pipeline contractors ltd v commissioner tcmemo_1998_315 aff’d without published opinion 210_f3d_384 9th cir owensby kritikos inc v commissioner tcmemo_1985_267 aff’d 819_f2d_1315 5th cir this factor weighs in petitioner’s favor b external comparison this factor compares the employee’s compensation with that paid_by similar companies for similar services elliotts inc v commissioner f 2d pincite sec_1_162-7 income_tax regs respondent concedes that petitioner’s performance so exceeded that of any of the companies identified by the parties’ experts as comparable that compensation comparisons are not meaningful petitioner’s expert calculated that petitioner’s officers’ compensation as a percentage of gross revenue was and for and respectively whereas the industry average for those years wa sec_2 petitioner contends that its performance so exceeded the industry average that the divergence of its compensation from the average is justified on this record we lack any reliable benchmarks from which to assess petitioner’s claim and therefore find it unpersuasive in view of this and respondent’s concession we conclude that this factor is essentially neutral see multi-pak corp v commissioner tcmemo_2010_139 c character and condition of the company this factor considers the company’s character and condition focusing on size as measured by sales net_income or capital value elliotts inc v commissioner f 2d pincite the complexities of the business and general economic conditions are also relevant id as reflected in our findings petitioner experienced remarkable revenue profit margins before officer compensation and asset growth during the years at issue respondent concedes petitioner’s substantial success during the years at issue this factor weighs in petitioner’s favor d conflict of interest the primary focus of this factor is whether a relationship exists between the company and the employee which may permit the company to disguise nondeductible corporate_distributions as deductible sec_162 compensation payments id a potentially exploitable relationship may exist where the employee is the company’s sole or controlling shareholder or where a special family relationship indicates that the terms of a compensation arrangement are not the result of a free bargain id because petitioner’s majority shareholder during the years at issue was margaret--bruce and donald’s mother--and together the three of them owned all petitioner’s stock this factor warrants scrutiny the court_of_appeals for the ninth circuit approaches this inquiry by evaluating the compensation payments from the perspective of a hypothetical independent investor focusing on the investor’s return on equity id pincite if the company’s earnings on equity after payment of compensation remain at a level that would satisfy an independent investor there is a strong indication that the employee is providing compensable services and that profits are not being siphoned out of the company disguised as salary id the parties and their experts agree that petitioner had pretax returns on equity of and for and respectively they differ however we further note in this regard that petitioner paid dividends totaling only dollar_figure and dollar_figure for and respectively notwithstanding gross_profit margins before officer compensation_for each year exceeding although elliotts computes return on equity on an aftertax basis--by dividing net_income ie income after taxes by yearend shareholder equity 716_f2d_1241 9th cir rev’g t c memo 1980-282--both parties’ experts generally computed petitioner’s return on equity using pretax income figures they did so because as respondent’s expert explained most of the available data from the companies they considered comparable provides pretax return on equity figures neither the parties nor their experts offer any insight concerning the possible impact of using pretax versus continued on what an expected_return on equity should have been for petitioner respondent’s expert used return on equity figures from four sources that produced return on equity figures ranging from to we find that the data on which he relied is not as reliable as that used by petitioner’s expert respondent’s expert’s first return on equity figure was derived from seven guideline companies but these guideline companies are not comparable to petitioner as they were publicly traded operated in industries different from petitioner’s and had gross_sales substantially larger than petitioner’s his second figure was derived from company data in an annual_statement published by the risk management association yet the publication itself states that its data should be used only as general guidelines and not as absolute industry norms because the data may not be fully representative of a given industry for several reasons including that it is not randomly selected and may include small sample sizes for certain industries his third figure is derived from the construction financial management association’s annual financial survey but many of the companies in that data sample operated in industries dissimilar from petitioner’s finally continued aftertax figures though presumably pretax returns on equity would always be higher in these circumstances we are constrained to evaluate this factor on the basis of pretax figures respondent’s expert derived a market required return on equity from data published by ibbotson associates but that data is from companies engaged in the construction industry generally not the concrete contracting sector of which petitioner is a part by contrast petitioner’s expert used return on equity figures derived from integra information integra data integra is a data service which compiles financial information of privately held companies from government and other sources petitioner’s expert used integra data from companies falling under sic code construction--special trade contractors--concrete work with sales ranging from dollar_figure million to dollar_figure we find the companies that petitioner’s expert used to be more comparable to petitioner for purposes of a return on equity analysis than those used by respondent’s expert petitioner’s expert calculated an average pretax return on equity from these companies of and for calendar years and respectively thus respondent faults the integra company sample because it has not been shown whether any of these companies actually had independent investors who would presumably serve as a check on excessive officer compensation however the same could be said of any privately held company in the various databases that respondent’s expert used on balance we are persuaded that companies which are closest to petitioner with respect to the nature of the business activity and the size of annual sales provide the best index of a reasonable return on equity petitioner’s expert’s companies were closer to petitioner in these respects petitioner’s pretax return on equity fell percentage points below the integra companies’ average in and percentage points below it in the parties disagree over the implications of these figures respondent argues that because petitioner’s return on equity fell below the industry average in and bruce and donald were unreasonably compensated in those years an independent investor would have demanded a return more commensurate with petitioner’s superior performance respondent claims petitioner contends that its return on equity was in line with the industry average and therefore would have satisfied an independent investor we agree with petitioner respondent cites no authority for the proposition that the required return on equity for purposes of the independent_investor_test must significantly exceed the industry average when the subject company has been especially successful and we have found none in the caselaw instead in applying the independent_investor_test the courts have typically found that a return on equity of at least tends to indicate that an independent investor would be satisfied and thus payment of compensation that leaves that rate of return for the investor is reasonable see eg thousand oaks residential care home i inc v commissioner tcmemo_2013_10 multi-pak corp v commissioner tcmemo_2010_139 indeed compensation payments that resulted in a return on equity of have been found reasonable multi-pak corp v commissioner tcmemo_2010_139 it is compensation that results in returns on equity of zero or less than zero that has been found to be unreasonable see eg 680_f3d_867 7th cir aff’g tcmemo_2011_74 multi-pak corp v commissioner tcmemo_2010_139 we consequently find that petitioner’s returns on equity of and for and respectively tend to show that the compensation paid to donald and bruce for those years was reasonable as petitioner’s expert points out mere reductions in their collective compensation of dollar_figure and dollar_figure in and respectively--differences of approximately --would have placed petitioner’s return on equity at exactly the average for comparable companies in the concrete business consequently this factor favors a finding that the compensation at issue was reasonable e internal consistency of compensation this factor focuses on whether the compensation was paid pursuant to a structured formal and consistently applied program bonuses not awarded under such plans are suspect elliotts inc v commissioner f 2d pincite petitioner consistently adhered to the officer bonus formula from its inception in respondent concedes as much although he argues that the formula yielded unreasonable_compensation during the years at issue we conclude that this factor weighs in petitioner’s favordollar_figure f conclusion as a whole the elliotts factors support the conclusion that the compensation petitioner paid to bruce and donald in and was reasonable the brothers were absolutely integral to petitioner’s successful performance a performance that included remarkable growth in revenues assets and gross_profit margins during those years as respondent concedes the return on equity petitioner generated for each year after payment of bruce’s and donald’s compensation was in line with--indeed closely approximated--the return generated by the companies most comparable to it we accordingly conclude that an independent investor would have been satisfied with the return for these reasons we hold that the dollar_figure and dollar_figure petitioner paid as officer compensation in and respectively were reasonable and therefore deductible under sec_162 at trial petitioner sought to introduce evidence pertaining to respondent’s examination of petitioner’s return for to show that respondent did not question the bonus formula and therefore in petitioner’s view approved it we have excluded that evidence because it is irrelevant see eg 113_tc_158 ii dbj payment we now address whether petitioner is entitled to deduct the dollar_figure administration fees expense paid to dbj and reported on its return as a business_expense generally a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including reasonable_compensation for personal services actually rendered sec_162 ordinary expenses are normal usual or customary in the taxpayer’s trade_or_business 308_us_488 in order for an expense to be ordinary there must be evidence that the transaction in question has some degree of normality in the type of business under scrutiny id pincite absent such evidence there must be a basis for an assumption in experience or common knowledge that payments sought to be deducted are to be placed in the same category as ordinary expenses id pincite necessary expenses are expenses that are appropriate and helpful to a taxpayer’s trade_or_business 290_us_111 whether an expense is ordinary and necessary is a question of fact id pincite tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 dollar_figure petitioner argues that the dollar_figure administration fees expense is an ordinary and necessary business_expense because it constitutes a payment it made to dbj to compensate it for securing a guaranteed supply of concrete discounted for bulk purchases from arizona materials during respondent contends on several grounds that the dollar_figure payment was not an ordinary and necessary business_expense including that there was no written_agreement or evidence of any oral agreement obligating petitioner to compensate dbj and therefore the dollar_figure payment was voluntary that dbj performed no compensable services on behalf of petitioner and that the dollar_figure payment was made not for services that dbj provided but for services bruce and donald performed in their capacities as officers of petitioner respondent’s arguments are unpersuasive we are satisfied on this record that bruce and donald acting through dbj used dbj’s controlling position in arizona materials to cause arizona materials to supply concrete to petitioner during times of shortage at favorable prices third-party testimony--to the effect petitioner did not claim or show entitlement to any shift in the burden_of_proof under sec_7491 with respect to the factual issues relevant to this deduction that petitioner was able to obtain concrete in at times when other concrete contractors could not--corroborates the brothers’ account moreover bruce and donald acting in their individual capacities when their more risk- averse controlling-shareholder mother would not allow petitioner to do so made arrangements to form arizona materials to ensure petitioner’s concrete supply in the face of looming shortages they brought in other investors with industry contacts including existing relationships with cement suppliers cement being a critical ingredient of concrete and also exhibiting shortages the brothers again acting in their individual capacities and using dbj as their vehicle invested substantially in and guaranteed the indebtedness of arizona materials having assumed the risks associated with arizona materials’ formation and operation in their individual capacities bruce and donald could reasonably expect to be compensated by petitioner for doing so when it substantially benefited from the fruits of their efforts petitioner also benefited from bruce’s and donald’s notwithstanding substantial credible testimony to the effect that there was a concrete shortage in arizona in and that arizona materials supplied concrete to petitioner when other concrete contractors had experienced supply disruptions respondent suggests that arizona materials did not play a significant role in supplying petitioner concrete because petitioner purchased only dollar_figure million in concrete from arizona materials out of a total of dollar_figure million in concrete purchases during we disagree that petitioner may have purchased only a little over a quarter of its concrete supply from arizona materials does not continued foresight and business acumen in finding a solution to the concrete shortage even when petitioner’s controlling shareholder was unwilling to commit petitioner’s resources to do so in view of the foregoing respondent’s contention that petitioner’s payment to dbj was voluntary given the absence of a written_agreement or evidence of an oral agreement to compensate dbj is unavailing closely held corporations as is well known often act informally ‘their decisions being made in conversations and oftentimes recorded not in the minutes but by action ’ 67_tc_694 quoting reub isaacs co v commissioner 1_bta_45 we are satisfied that petitioner’s board including majority shareholder margaret concluded at the close of that the dollar_figure payment to dbj was appropriate to compensate bruce and donald for the substantial benefit they conferred on petitioner in their individual capacities in short the action in making the payment undoubtedly reflected an informal understanding among petitioner’s shareholders margaret bruce and donald that the latter two ought to be compensated for their individual efforts and their continued diminish the importance of having that concrete available when shortages occurred assumption of the risks entailed in averting the consequences of a concrete shortage for petitioner during in the same vein we do not agree with respondent that dbj provided no compensable services to petitioner as bruce’s and donald’s wholly owned limited_liability_company dbj was merely the entity through which the brothers implemented their plan to form and finance arizona materials through dbj then petitioner received two distinct benefits bruce’s and donald’s management acumen behind a successful strategy to avert a potentially crippling concrete shortage and bruce’s and donald’s assumption in their individual capacities of the risks associated with arizona material’s formation and operation because bruce and donald invested their own funds in and guaranteed the debt of arizona materials because bruce and donald each owned of dbj the payment to dbj compensated them for the foregoing services received by petitioner while one would normally expect that bruce and donald as officers of petitioner responsible for managing its operations were already obligated to provide their management acumen without additional compensation in the unusual circumstances presented here their management strategy had been rejected by petitioner because it was opposed by its majority shareholder as a consequence bruce and donald effectively provided their management skills to avert a concrete shortage as outside third-party consultants for essentially the same reasons we reject respondent’s argument premised on stewart v commissioner tcmemo_2002_199 that the dollar_figure payment to dbj was actually a payment to bruce and donald in their capacities as officers of petitioner in stewart the taxpayer sought to deduct payments made to his wholly owned corporation on the grounds that they were for the taxpayer’s management services provided through the corporation to his sole_proprietorship we rejected that claim finding that the taxpayer had provided the services in his individual capacity directly to the sole_proprietorship and not as an employee of the corporation stewart is readily distinguishable because here bruce and donald were clearly acting in their individual rather than corporate officer capacities in forming and financing arizona materials petitioner’s controlling shareholder had expressly rejected the brothers’ proposal that it acquire a concrete supplier the brothers thereupon put their own funds and creditworthiness into arizona materials as individuals the dollar_figure payment petitioner made in consideration of the resulting benefits was therefore earned and received by bruce and donald through dbj in their individual capacities the dollar_figure payment was an ordinary_and_necessary_expense within the meaning of sec_162 because it was normal for a concrete contractor to expend funds in connection with ensuring a reliable supply of concrete in the face of shortages and the expenditure was helpful to petitioner’s business allowing it to meet customer demand when other companies engaged in the same business were hampered by the shortage petitioner is therefore entitled to deduct it iii conclusion we conclude and hold that the dollar_figure and dollar_figure petitioner paid to bruce and donald as compensation in and respectively are deductible under sec_162 we further hold that petitioner is entitled to deduct the dollar_figure payment it made to dbj in as an ordinary and necessary business_expense under sec_162 to reflect the foregoing decision will be entered for petitioner
